Citation Nr: 1341734	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2009.  Although the examiner provided a diagnosis regarding the Veteran's hemorrhoids, low back disability, and right ankle disability, he did not provide a nexus opinion.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007.  Without a nexus opinion, the June 2009 examination is inadequate and must be returned for further development.

The Veteran reports in-service exposure to acoustic trauma and he asserts he has had hearing loss since service.  To date, he has not been afforded a VA examination regarding his hearing loss and tinnitus claims.  The record also shows a threshold shift in auditory threshold levels between entry into and separation from service.  Therefore, the Board finds that a VA examination is necessary to determine the presence and etiology of any hearing loss or tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for his asserted disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of the onset, symptoms, or cause of the Veteran's hemorrhoids, low back disability, right ankle disability, hearing loss, and tinnitus. The Veteran should be provided a reasonable amount of time to submit this evidence.

3.  Afford the Veteran an appropriate VA examination to determine the onset and/or etiology of his right ankle, low back and hemorrhoids.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

Following the examination, the examiner must respond to the following questions:

a.)  Is it at least as likely as not that the Veteran has a right ankle disability, to specifically include right ankle strain, which is related to or had its onset in service?  

b.)  Is it at least as likely as not that the Veteran has a low back disability that is related to or had its onset in service?  

c.)  Is it at least as likely as not that the Veteran's diagnosed hemorrhoids are related to or had their onset during or was causally related to service?  

The examiner should consider any competent lay statements regarding the Veteran's low back, right ankle, or hemorrhoid symptoms.  All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for a VA audiology examination to determine the current nature of any hearing loss and tinnitus and to obtain an opinion as to whether any hearing loss disability, if existent, and tinnitus are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that any current hearing loss disability identified in either ear and/or tinnitus is causally related to active service, to include noise exposure during service.  The examiner should also address the shift in auditory thresholds between the entrance examination and the separation examination.  The examiner should explain the medical reasoning behind the conclusions reached.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

